



Exhibit 10.31














LOGITECH INTERNATIONAL S.A. 2006 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement, including any country-specific terms and
conditions set forth in the attached Appendix (collectively, the “Agreement”),
is between Logitech International S.A., a Swiss company (the “Company”), and the
Participant named below and is made pursuant to the Logitech International S.A.
2006 Stock Incentive Plan (the “Plan”). To the extent any capitalized terms used
in this Agreement are not defined, they shall have the meaning given to them in
the Plan.     In the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Agreement, the terms of the Plan shall
prevail.
In consideration of the mutual agreements herein contained and intending to be
legally bound hereby, the parties agree as follows:
1.
Grant of Restricted Stock Units. The Company hereby grants to the Participant
named below the number of Restricted Stock Units corresponding to Shares
specified below, subject to the terms and conditions of this Agreement and of
the Plan, which is incorporated in this Agreement by reference:



Participant’s Name:            [NAME]                        
Grant Date:            [GRANT DATE]            
Total Number of Restricted Stock            [UNITS]                
Units granted
2.
Vesting. The Restricted Stock Units subject to this Award shall vest [INSERT
VESTING CRITERIA] (each such date being a “Vesting Date”), subject to the
Participant’s continuous Service through the applicable Vesting Date, until all
Restricted Stock Units subject to this Award are vested in full. In no event
shall any Restricted Stock Units vest after the Participant’s termination of
Service. [AS APPLICABLE: Notwithstanding the foregoing, the Restricted Stock
Units shall be subject to the provisions contained in Addendum A, which is
attached to this Agreement [AS APPLICABLE AND FOR PARTICIPANTS OTHER THAN
MEMBERS OF THE GROUP MANAGEMENT TEAM AND OTHER THAN MEMBERS OF THE BOARD ONLY: ,
and to the terms and conditions of any change of control severance agreement
between the Company or Employer (as defined in Section 7) and the Participant (a
“COC Severance Agreement”)].]



3.Settlement of Vested Restricted Stock Units. The Participant’s vested
Restricted Stock Units shall be settled promptly after the applicable Vesting
Date pursuant to Section 2, provided that the Company shall have no obligation
to issue Shares pursuant to this Agreement unless and until the Participant has
satisfied any applicable tax and/or other obligations pursuant to Section 9
below and such issuance otherwise complies with Applicable Laws. The foregoing
notwithstanding, Restricted Stock Units shall in no event be settled later than
the later of (i) the March 15 of the calendar year after the applicable Vesting
Date or (ii) the June 15 of the Company’s fiscal year after the applicable
Vesting Date. At the time of settlement, the





--------------------------------------------------------------------------------





Participant shall receive one Share for each vested Restricted Stock Unit, net
of applicable withholdings. The Company in its discretion may designate a
brokerage firm to assist with settlement of Restricted Stock Units, or as the
sole means for settlement of Restricted Stock Units.


4.Nature of Restricted Stock Units. The Restricted Stock Units are mere
bookkeeping entries and represent only an unfunded and unsecured obligation of
the Company to issue or deliver Shares on a future date. As a holder of
Restricted Stock Units, the Participant has no rights other than the rights of a
general creditor of the Company. The Restricted Stock Units carry neither voting
rights nor rights to cash or other dividends. The Participant has no rights as a
shareholder of the Company by virtue of the Restricted Stock Units unless and
until the Restricted Stock Units are settled by issuing or delivering Shares.


5.Leave of Absence. Unless otherwise determined by the Administrator, the
following provisions shall apply in the case of an authorized leave of absence
by the Participant:


(a)Subject to Applicable Laws and the terms of a written employment agreement,
if any, between the Participant and the Company or a Subsidiary, no Restricted
Stock Units subject to this Award shall vest after the 120th day of the leave of
absence. If Applicable Laws or the terms of a written employment agreement, if
any, between the Participant and the Company or a Subsidiary provide for a later
date upon which vesting may cease, then no Restricted Stock Units subject to
this Award shall vest upon the earliest date possible under Applicable Laws or
the employment agreement.


(b)If vesting has ceased under Section 5(a) and Participant subsequently returns
to active Service, vesting of the Restricted Stock Units subject to this Award
shall resume on the 15th day of the month following the date on which
Participant returns to active Service (for the avoidance of any doubt, the
Participant shall not accrue vesting credit during the period between the date
that the Participant ceased vesting and the date that vesting resumes after the
Participant’s return to active Service as set forth in this Section 5(b)).


6.Termination of Service. If the Participant’s Service terminates for any reason
(including by reason of death or Disability and whether or not such termination
is later found to be invalid or in breach of employment laws in the jurisdiction
where the Participant is employed or the terms of the Participant’s employment
agreement, if any), all unvested Restricted Stock Units shall be forfeited
effective on the date the Participant’s Service terminates. The Participant’s
date of termination of Service shall mean the date upon which the Participant’s
active Service terminates, regardless of any notice period or period in lieu of
notice of termination of employment or similar period mandated under employment
laws in the jurisdiction where the Participant is employed or the terms of a
written employment agreement, if any. The Administrator shall have the exclusive
discretion to determine when the Participant’s active Service terminates for
purposes of this Award (i.e., when the Participant has ceased active performance
of services for purposes of vesting in this Award), including whether a leave of
absence constitutes a termination of Service for purposes of this Award.


7.Recovery of Erroneously Awarded Compensation. If the Participant is now or is
hereafter subject to the Executive Clawback Policy adopted by the Company’s
Board of Directors, or any committee thereof, or any similar policy providing
for the recovery of Awards, Shares, proceeds, or payments to Participant in the
event of fraud or other circumstances, then this Award, and any Shares or other
payments resulting from settlement of the Restricted Stock Units or proceeds
therefrom, are subject to potential recovery by the Company or the Participant’s
employer (the “Employer”) under the circumstances set out in the Executive
Clawback Policy or such other similar policy as in effect from time to time.


8.Suspension or Cancellation for Misconduct. If at any time (including after
vesting but before settlement) the Administrator reasonably believes that the
Participant has committed an act of misconduct as described in this Section 8,
the Administrator may suspend the vesting or settlement of Restricted Stock
Units, pending a determination of whether an act of misconduct has been
committed. If the Administrator determines that the Participant has committed an
act of embezzlement, fraud or breach of fiduciary duty,





--------------------------------------------------------------------------------





or if the Participant makes an unauthorized disclosure of any trade secret or
confidential information of the Company or any of its Subsidiaries or
Affiliates, or induces any customer to breach a contract with the Company or any
of its Subsidiaries or Affiliates, then this Agreement shall terminate
immediately and cease to be outstanding. Any determination by the Administrator
with respect to the foregoing shall be final, conclusive and binding on all
interested parties. If the Participant holds the title of Vice President or
above, the determination of the Administrator shall be subject to the approval
of the Company’s Board of Directors.


9.Responsibility for Taxes.
(a)    Regardless of any action the Company or the Employer takes with respect
to any or all income tax, social insurance, payroll tax, fringe benefits tax,
payment on account or other tax-related items related to the Participant’s
participation in the Plan and legally applicable to the Participant
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items is and remains the Participant’s responsibility and
may exceed the amount actually withheld by the Company or the Employer. The
Participant further acknowledges that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Restricted Stock Units, including,
but not limited to, the grant, vesting or settlement of the Restricted Stock
Units, the issuance of Shares upon settlement of the Restricted Stock Units, the
subsequent sale of Shares acquired pursuant to such issuance and the receipt of
any dividends and/or any dividend equivalents; and (ii) do not commit to and are
under no obligation to structure the terms of the Award or any aspect of the
Restricted Stock Units to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant has become subject to Tax-Related Items in more than one
jurisdiction between the date of grant and the date of any relevant taxable or
tax withholding event, as applicable, the Participant acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
(b)    Prior to any relevant taxable or tax withholding event, as applicable,
the Participant will pay or make adequate arrangements satisfactory to the
Company and/or the Employer to satisfy all Tax-Related Items. In this regard,
the Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following: (i) withholding from
the Participant’s wages or other cash compensation paid to the Participant by
the Company and/or the Employer; or (ii) withholding from proceeds of the sale
of Shares acquired upon settlement of the Restricted Stock Units either through
a voluntary sale or through a mandatory sale arranged by the Company (on the
Participant’s behalf pursuant to this authorization); or (iii) withholding in
Shares to be issued upon vesting of the Restricted Stock Units, provided,
however, that if the Participant is a Section 16 officer of the Company under
the Exchange Act, then the Company will withhold in Shares upon the relevant
taxable or tax withholding event, as applicable, unless the use of such
withholding method is problematic under applicable tax or securities law or has
materially adverse accounting consequences, in which case, the obligation for
Tax-Related Items may be satisfied by one or a combination of methods (i) and
(ii) hereof. Depending on the withholding method, the Company may withhold or
account for Tax-Related Items by considering applicable statutory withholding
rates up to the maximum applicable rates, in which case, under withholding
method 9(b)(ii) hereof, the Participant will receive a refund of any
over-withheld amount in cash and will have no entitlement to the equivalent in
Shares. If the obligation for Tax-Related Items is satisfied by withholding in
Shares, for tax purposes, the Participant is deemed to have been issued the full
number of Shares subject to the vested Restricted Stock Units, notwithstanding
that a number of the Shares are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of the Participant’s
participation in the Plan.
(c)    Finally, the Participant shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.





--------------------------------------------------------------------------------





10.Compliance with Applicable Laws; No Company Liability. No Shares shall be
issued or delivered pursuant to the settlement of the Restricted Stock Units
unless such issuance or delivery complies with Applicable Laws. The Company
shall not be liable to the Participant or other persons as to (a) the
non-issuance or delivery of Shares as to which the Company has been unable to
obtain from any regulatory body having jurisdiction the authority deemed by the
Company’s counsel to be necessary to the lawful issuance or delivery of any
Shares hereunder and (b) any tax consequence expected, but not realized, by the
Participant or other person due to the receipt, vesting or settlement of the
Restricted Stock Units.


11.Non-Transferability of Restricted Stock Units. The Restricted Stock Units and
this Agreement may not be transferred in any manner otherwise than by will, by
the laws of descent or distribution or, if the Company permits, by a written
beneficiary designation. The terms of the Plan and this Agreement shall be
binding upon the executors, administrators, heirs, beneficiaries, successors and
assigns of the Participant.


12.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.


13.Nature of Grant. In accepting the grant, the Participant acknowledges,
understands and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;
(b)the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted in the past;
(c)all decisions with respect to future Restricted Stock Units grants, if any,
will be at the sole discretion of the Company;
(d)the Participant’s participation in the Plan shall not create a right to
further Service with the Employer and shall not interfere with the ability of
the Employer to terminate the Participant’s Service at any time;
(e)the Participant is voluntarily participating in the Plan;
(f)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are extraordinary items that do not constitute compensation of any kind
for services of any kind rendered to the Company or the Employer, and which are
outside the scope of the Participant’s employment contract, if any;
(g)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not intended to replace any pension rights or compensation;
(h)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any [FOR PARTICIPANTS OTHER THAN
MEMBERS OF THE GROUP MANAGEMENT TEAM AND OTHER THAN MEMBERS OF THE BOARD ONLY:
severance,] resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;
(i)the grant of the Restricted Stock Units and the Participant’s participation
in the Plan will not be interpreted to form an employment contract or
relationship with the Company or any Subsidiary or Affiliate;
(j)the future value of the underlying Shares is unknown and cannot be predicted
with certainty;
(k)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from termination of the
Participant’s Service by the Company or the Employer (for any reason whatsoever
and whether or not later found to be invalid or in breach of employment laws in
the jurisdiction where the Participant is employed or the terms of the
Participant’s employment agreement, if any) and, in consideration of the grant
of the Restricted Stock Units to which the Participant is otherwise not
entitled, the Participant irrevocably agrees never to institute any claim
against the Company or the





--------------------------------------------------------------------------------





Employer, waives the ability, if any, to bring any such claim and releases the
Company and the Employer from any such claim; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Participant will be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claims;
(l)unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Stock Units and the benefits evidenced by this Agreement do not
create any entitlement to have the Restricted Stock Units or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
shares of the Company;
(m)unless otherwise agreed with the Company, the Restricted Stock Units and the
Shares subject to the Restricted Stock Units, and the income and value of the
same, are not granted as consideration for, or in connection with, the Service
the Participant may provide as a director of any Subsidiary or Affiliate; and
(n)neither the Company, the Employer nor any Subsidiary or Affiliate shall be
liable for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar or the Swiss Franc, as applicable, that
may affect the value of the Restricted Stock Units or of any amounts due to the
Participant pursuant to the settlement of the Restricted Stock Units or the
subsequent sale of any Shares acquired upon settlement.


14.
Data Privacy.

(a)The Participant hereby consents to the collection, processing, use and
transfer, in electronic or other form, of the Participant’s personal information
(the “Data”) regarding the Participant’s employment, the nature and amount of
the Participant’s compensation and the fact and conditions of the Participant’s
participation in the Plan (including the Participant’s name, home address,
telephone number, date of birth, social insurance number or other identification
number, compensation, nationality and job title, details of all options, shares
or other entitlement to securities awarded, canceled, exercised, vested,
unvested or outstanding under the Plan or predecessor plans), by and among the
Company and one or more its Subsidiaries and Affiliates, for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan and in calculating the cost of the Plan.
(b)The Participant further consents to the transfer of the Data to the Company’s
designated broker for the Plan (currently, UBS AG or Equatex AG and their
respective affiliates (the “Plan Broker”), or to any other third parties
assisting in the implementation, administration and management of the Plan, or
in calculating the costs of the Plan, including any other third party assisting
with the settlement of Restricted Stock Units under the Plan or with whom Shares
acquired upon settlement of the Restricted Stock Units or cash from the sale of
such Shares may be deposited. The Participant further consents to the
processing, possession, use and transfer of the Data by the Plan Broker and such
other third parties for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan and in calculating the cost
of the Plan.
(c)The Participant understands and agrees that the recipients of the Data may be
located in the United States or elsewhere, and that the recipients’ countries
may have different data privacy laws and protections than the Participant’s
country, and the Participant consents to the transfer of the Data to such
countries. Furthermore, the Participant acknowledges and understands that the
transfer of the Data to the Company or any of its Subsidiaries or Affiliates, or
to the Plan Broker or any such third parties, is necessary for the Participant’s
participation in the Plan. The Participant understands that he or she may, at
any time, view Data, request additional information about the storage and
processing of Data or require any necessary amendments to Data or withdraw the
consents herein, in any case without cost, by contacting the Participant’s local
human resources representative in writing.
(d)Further, the Participant understands that he or she is providing the consents
herein on a purely voluntary basis. If the Participant does not consent, or
later seeks to revoke his or her consent, the Participant’s employment status or
service and career with the Employer will not be





--------------------------------------------------------------------------------





adversely affected; the only adverse consequence of refusing or withdrawing
consent is that the Company would not be able to grant Restricted Stock Units or
other equity awards to the Participant or administer or maintain such awards.
Therefore, the Participant acknowledges that withdrawal of consent may affect
the Participant’s ability to realize benefits from the Restricted Stock Units,
and the Participant’s ability to participate in the Plan.


15.Exchange Control and Foreign Asset/Account Reporting Acknowledgement. Local
foreign exchange laws may affect the grant of the Restricted Stock Units, the
receipt of Shares upon settlement of the Restricted Stock Units, the sale of
Shares received upon settlement of the Restricted Stock Units and/or the receipt
of dividends or dividend equivalents (if any). Such laws may affect the
Participant’s ability to hold funds outside of the Participant’s country and may
require the repatriation of any cash, dividends or dividend equivalents received
in connection with the Restricted Stock Units. The Participant may also be
subject to foreign asset/account reporting requirements as a result of the
acquisition, holding or transfer of Shares or cash resulting from participation
in the Plan, to or from a brokerage/bank account or legal entity located outside
the Participant’s country. The applicable laws of the Participant’s country may
require that he or she report such assets, account, the balances therein, or the
transactions related thereto to the applicable authorities in such country. The
Participant is responsible for being aware of and satisfying any exchange
control and foreign asset/account reporting requirements that may be necessary
in connection with the Restricted Stock Units. Neither the Company nor any of
its Subsidiaries or Affiliates will be responsible for such requirements or
liable for the failure on the Participant’s part to know and abide by the
requirements that are the Participant’s responsibility. The Participant should
consult with his or her own personal legal advisers to ensure compliance with
local laws.


16.Adjustments Upon Changes in Capitalization. In the event of a declaration of
a stock dividend, a stock split, combination or reclassification of shares,
extraordinary dividend of cash and/or assets, recapitalization, reorganization
or any similar event affecting the Shares or other securities of the Company,
the Administrator shall equitably adjust the number and kind of Restricted Stock
Units or other securities which are subject to this Agreement, in order to
reflect such change and thereby preclude a dilution or enlargement of benefits
under this Agreement.


17.Entire Agreement; Governing Law. The Plan, this Agreement [AS APPLICABLE:
(including Addendum A)] [AS APPLICABLE AND FOR PARTICIPANTS OTHER THAN MEMBERS
OF THE GROUP MANAGEMENT TEAM AND OTHER THAN MEMBERS OF THE BOARD ONLY: and any
COC Severance Agreement] constitute the entire agreement of the parties with
respect to the subject matter of this Agreement and supersede in their entirety
all prior undertakings and agreements of the Company and the Participant with
respect to the subject matter of this Agreement. This Agreement is governed by
the internal substantive laws, but not the choice of law rules of Switzerland
(the Company’s jurisdiction of organization).


18.Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.


19.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.


20.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


21.Appendix. The Restricted Stock Units and any Shares subject to the Restricted
Stock Units shall be subject to any special terms and conditions set forth in
the Appendix to this Agreement for the Participant’s





--------------------------------------------------------------------------------





country. Moreover, if the Participant relocates to one of the countries included
in the Appendix, the special terms and conditions for such country will apply to
the Participant, to the extent the Company determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons. The Appendix constitutes part of this Agreement.


22.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the
Restricted Stock Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


23.Permitted Modifications to Comply with Laws.  The Company reserves the right
to unilaterally amend this Agreement[AS APPLICABLE: , prior to a Change of
Control (as defined in Addendum A to this Agreement),] solely if an amendment is
determined to be reasonably necessary by the Company’s or the Employer’s legal
counsel for the Company and the Employer to comply with existing or adopted
applicable ordinances, laws, rules or regulations (“Laws”) (even if such Laws
have not yet taken effect), including but not limited to any Laws related to the
Minder initiative in Switzerland, and such counsel determines that the amendment
reasonably addresses such need.


24.Insider Trading Restrictions/Market Abuse Laws. Depending on Participant’s
country, Participant may be subject to insider trading restrictions and/or
market abuse laws, which may affect Participant’s ability to acquire or sell
Shares or rights to Shares (e.g., Restricted Stock Units) during such times as
Participant is considered to have “inside information” regarding the Company (as
defined by the laws in Participant’s country). Any restrictions under these laws
or regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. Neither the Company
nor any of its Subsidiaries or Affiliates will be responsible for such
restrictions or liable for the failure on the Participant’s part to know and
abide by such restrictions. The Participant should consult with his or her own
personal legal advisers to ensure compliance with local laws.
* * *
By the Participant’s agreement to this Agreement, the Participant agrees that
the Restricted Stock Units are granted under and governed by the terms and
conditions of the Plan and this Agreement. The Participant has reviewed the Plan
and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of the Plan and Agreement. The Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Agreement.
In order to agree to this Agreement, please click “I Agree” below.

















--------------------------------------------------------------------------------





[AS APPLICABLE:


LOGITECH INTERNATIONAL S.A. 2006 STOCK INCENTIVE PLAN


ADDENDUM A


Change in Control Acceleration Provisions


The following provisions shall be incorporated into the Restricted Stock Unit
Agreement to which this Addendum A is attached. To the extent any capitalized
terms used in this Addendum A are not defined, they shall have the meanings
given to them in the Agreement or the Plan, as applicable.


(a)Acceleration of Vesting. All Restricted Stock Units shall immediately vest if
the Company is subject to a Change in Control before the Participant experiences
a Separation from Service and an Involuntary Termination occurs within 12 months
after such Change in Control.


(b)Settlement. All unvested Restricted Stock Units that vest pursuant to Section
(a) above shall be settled in accordance with Section 3 of the Agreement,
provided that “Vesting Date” for purposes of Section 3 of the Agreement shall
mean the date of the Involuntary Termination referenced in Section (a) of this
Addendum A.


(c)Definitions. The following definitions shall apply for purposes of this
Addendum A:
(i)Base Salary. The term “Base Salary” shall mean the greater of (i) the
Participant’s annual base salary, as in effect immediately prior to the
Participant’s termination of employment with the Company or Employer, or
(ii) the Participant’s annual base salary as in effect on the effective date of
the [AS APPLICABLE: Participant’s written employment agreement, if any][FOR
PARTICIPANTS OTHER THAN MEMBERS OF THE GROUP MANAGEMENT TEAM AND OTHER THAN
MEMBERS OF THE BOARD ONLY: COC Severance Agreement].
(ii)Cause. The term “Cause” shall mean the Participant’s: (A) willful dishonesty
or fraud with respect to the business affairs of the Company and its direct and
indirect subsidiaries (collectively, “Logitech”); (B) intentional falsification
of any employment or Logitech records; (C) misappropriation of or intentional
damage to the business or property of Logitech, including (but not limited to)
the improper use or disclosure of the confidential or proprietary information of
Logitech (excluding misappropriation or damage that results in a loss of little
or no consequence to the business or property of Logitech); (D) conviction
(including any plea of guilty or nolo contendere) of a felony that, in the
judgment of the Board (excluding the Participant), materially impairs the
Participant's ability to perform his or her duties for Logitech or adversely
affects Logitech’s standing in the community or reputation; (E) willful
misconduct that is injurious to the reputation or business of Logitech; or (F)
refusal or willful failure to perform any assigned duties reasonably expected of
a person in his or her position (excluding during any statutory leaves of
absence as permitted by law, and with reasonable accommodations for any
disability required by law) after receipt of written notice by the Chief
Executive Officer or Executive Chairman of the Company or Employer of such
refusal or failure and a reasonable opportunity to cure (as described below).
The Participant shall be given written notice by the Employer of its intention
to terminate the Participant for Cause, which notice (a) shall state with
particularity the grounds on which the proposed termination for Cause is based
and (b) shall be given no later than ninety (90) days after the occurrence of
the event giving rise to such grounds (or ninety (90) days after such later date
as represents the actual knowledge by an executive officer of the Company or
Employer (excluding the Participant) of such grounds). The termination shall be
effective upon the Participant's receipt of such notice; provided, however, that
with respect to subsection (F) of this Section (c)(ii), the Participant shall
have thirty (30) days after receiving such notice in which to cure any refusal
or willful failure to perform (to the extent such cure is possible). If





--------------------------------------------------------------------------------





the Participant fails to cure such failure to perform within such thirty-day
(30-day) period, the Participant’s employment with the Employer (and Service to
the Company) shall thereupon be terminated for Cause.
(iii)Change in Control. The term “Change in Control” shall mean the occurrence
of any of the following events:
(A) A merger or consolidation of the Company with any other entity, other than a
merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the total voting power represented by the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation;
(B)    The complete liquidation of the Company;
(C)    The sale or other disposition by the Company of all or substantially all
of the Company’s assets; or
(D)    Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becoming the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities.
(iv)Good Reason. The term “Good Reason” shall mean: (A) a substantial reduction
of the facilities and perquisites (including office space and location)
available to the Participant immediately prior to such reduction, without the
Participant’s express written consent and without good business reasons; (B) a
material reduction of the Participant’s Base Salary; (C) a material reduction in
the kind or level of Participant benefits to which the Participant is entitled
immediately prior to such reduction, with the result that the Participant’s
overall benefits package is significantly reduced; (D) the relocation of the
Participant to a facility or location more than 30 miles from his or her current
location, without the Participant’s express written consent; (E) the Company’s
failure to obtain the assumption by any successor of the Company of [AS
APPLICABLE: the Participant’s written employment agreement, if any] [FOR
PARTICIPANTS OTHER THAN MEMBERS OF THE GROUP MANAGEMENT TEAM AND OTHER THAN
MEMBERS OF THE BOARD ONLY: any COC Severance Agreement (to the extent
contemplated under such COC Severance Agreement)]; or (F) a material reduction
of the Participant’s duties, position or responsibilities relative to the
Participant’s duties, position or responsibilities in effect immediately prior
to such reduction, without the Participant’s express written consent.
Clause (C) above shall not apply in the event of any reduction of the amount of
the bonus actually paid but shall apply in the event of a material reduction of
the target bonus or bonus opportunity. A condition shall not be considered “Good
Reason” unless the Participant gives the Company or Employer (or a successor of
the Company or Employer, if applicable) written notice of such condition within
90 days after such condition comes into existence and the Company or Employer
(or a successor of the Company or Employer, if applicable) fails to remedy such
condition within 30 days after receiving the Participant’s written notice.
(v)Involuntary Termination. The term “Involuntary Termination” shall mean that
the Participant experiences a Separation from Service caused by (i) a
termination by the Company or Employer of the Participant’s employment with the
Company or Employer that is not effected for Cause or (ii) a resignation by the
Participant of his or her employment with the Company or Employer for Good
Reason.





--------------------------------------------------------------------------------





(vi)Separation from Service. The term “Separation from Service” shall mean a
“separation from service,” as defined in the regulations under Section 409A of
the Code.


(d)[FOR PARTICIPANTS OTHER THAN MEMBERS OF THE GROUP MANAGEMENT TEAM AND OTHER
THAN MEMBERS OF THE BOARD ONLY: Effect of Change of Control Severance Agreement.
Notwithstanding any provisions in this Addendum A, the applicable provisions
contained in any COC Severance Agreement shall supersede the provisions
contained in this Addendum A.]


(e)Effect of Merger. In the event that the Company is a party to a merger,
consolidation or reorganization, the Restricted Stock Units subject to this
Award shall be subject to Section 16 of the Plan; provided that any action taken
pursuant to Section 16 of the Plan shall either (i) preserve the exemption of
this Award from Section 409A of the Code or (ii) comply with Section 409A of the
Code.]


















LOGITECH INTERNATIONAL S.A. 2006 STOCK INCENTIVE PLAN


APPENDIX


ADDITIONAL TERMS AND CONDITIONS OF
RESTRICTED STOCK UNIT AGREEMENT
This Appendix includes additional terms and conditions that govern the
Restricted Stock Units granted to the Participant under the Plan if the
Participant resides in one of the countries listed below. Capitalized terms used
but not defined in this Appendix shall have the meanings set forth in the Plan
and/or the Agreement.
This Appendix also includes information regarding securities law and other
issues of which the Participant should be aware with respect to participation in
the Plan. The information is based on the securities law and other laws in
effect in the respective countries as of April 2016. Such laws are often complex
and change frequently. As a result, the Company strongly recommends that the
Participant not rely on the information in this Appendix as the only source of
information relating to the consequences of the Participant’s participation in
the Plan because the information may be out of date at the time that the
Restricted Stock Units vest or the Participant sells Shares acquired under the
Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.
Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant currently working or transfers employment between
countries after the Grant Date, the Participant may be subject to the special
terms and conditions for more than one country and/or the information for more
than one country may be applicable to the Participant. It is also possible that
the special terms and conditions and the information may not be applicable to
the Participant in such a case.



